DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the drawings dated 10/22/2021 is acknowledged by the Examiner, and are to be entered.
Applicant’s amendments of claims 3 and 7 have overcome the drawing objections with respect to the strap attached to the neck of the patient, and the shaft passing through the drive mechanisms. As such these drawing objections are withdrawn.
Applicant’s amendments to the drawings, have overcome the remaining drawing objections.  As such the remaining drawing objections are withdrawn.
Applicant’s amendment to the specification dated 10/22/2021 is acknowledged by the Examiner, and are to be entered.
Applicant’s amendments of claims 1, 3, 4, 7, 10, and 13-14 are acknowledged by the Examiner. 	
Applicant’s amendment of claim 7 has overcome the previous claim objection. As such the claim objection of claim 7 is withdrawn.
Applicant’s amendment of claim 1 has defined the two mechanisms such that a 112(f) is no longer required. 
Applicant’s amendments to claims 1, and 13 have overcome the previous rejections under 35 U.S.C. 112(b). As such the rejection under 35 U.S.C. 112(b) of claims 1-14 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and their respective rejections under 35 U.S.C 102(a)(1) and 35 U.S.C. 103 in view of Haworth et al. (US 2016/0101008 A1) as a primary reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2-3 and 7 objected to because of the following informalities:   
Claim 2 is written in such a way as to appear to mix statutory categories of invention (e.g., reciting a method in an apparatus claim).  Examiner suggests applicant to recite that the device is configured to modify the head angle and cause the forward movement of the mandibles in one of: separately or simultaneously, thus clearly reciting an apparatus. 
Claim 3 presents the limitation “wherein the primary strap passes over the forehead or over the nose bridge of the subject”. This limitation should be amended to include configured to language such as “wherein the primary strap is configured to pass over the forehead”.
Claim 7 presents the limitation “two drive mechanisms, the lower ends of which are affixed to the neck support on either side of a head of a subject”. This limitation should be amended to include configured to language such as “the lower ends of which are configured to be affixed to the neck support”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “firmly” in claim 1 subsection i) is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “the head tilt mechanism is affixed”.
The term “delicate balance” in claim 1 subsection ii) is a relative term which renders the claim indefinite. The term “delicate balance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret this limitation as “configured to obtain an optimal opening of the airway between the head tilt maneuver and the jaw thrust maneuver.
The term “a forward movement of the mandibles” in claim 2 line 2 is considered to be unclear. This limitation is considered to be unclear because “a forward movement of the mandibles is already presented in claim 1 subsection c), and thus it is unclear as to if this is the 
With regards to claim 5, the claim presents the limitation “a locking mechanism”. This limitation is considered to be unclear due to the fact that claim 3 subsection d presents the limitation of a locking mechanism. Therefore it is unclear as to if this is the same locking mechanism or a different locking mechanism. For the purpose of examination, Examiner will interpret the locking mechanism of claim 5 as being the same locking mechanism as presented in claim 3.
With regards to claim 7, subsection c presents the limitation “a handle that is affixed to one end of the shaft”, and further in subsection ii further states “the handle is configured such that rotating it clockwise of counter clockwise raises or lowers both of the elongated members (or activating the jaw thrust mechanism). The limitation of “a handle” of claim 7 is considered to be unclear due to the fact that claim 1 subsection c presents a handle for activating the jaw thrust mechanism to perform a jaw thrust maneuver”. Therefore it is unclear as to if these two handles are the same handles or individual handles. For the purpose of examination, Examiner will interpret these two handles as being the same handle. Examiner recommends amending claim 7 to specify these two limitations are the same handle if this is what Applicant is intending to claim.
With regards to claim 10, the claim presents the limitation “a locking mechanism”. This limitation is considered to be unclear due to the fact that claim 7 subsection g presents the limitation of a locking mechanism. Therefore it is unclear as to if this is the same locking mechanism or a different locking mechanism. For the purpose of examination, Examiner will interpret the locking mechanism of claim 10 as being the same locking mechanism as presented in claim 7.
Claims 3-4, 6, 8-9, and 11-14 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claims 8-9 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With regards to claim 5, the claim presents limitations which were already recited in claim 3 subsection D, as such claim 5 fails to further limit the subject matter of claim 3. 
With regards to claim 10, the claim presents limitations which were already recited in claim 7 subsection G, as such claim 10 fails to further limit the subject matter of claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garland (GB 1,290,523 A) in view of Froelich (US 2005/0160532 A1) and Matalon et al. (US 20120097158) (hereinafter Matalon).
In regards to claim 1, Garland discloses A wearable device (head-steadying device; see ln 65-79; see figure 1) for opening and maintaining an airway in a subject (see ln 12-28), the device (head steadying device) comprising: 
a) a neck support (6; see ln 80-85; see figure 1) that is positioned behind the neck and is configured to support the neck of the subject (see pg 2 ln 47-59); and 
c) a jaw thrust mechanism (as indicated by A in annotated figure 2 below) comprising a handle (31; see pg 2 ln 24-44; see figure 2) configured to activate the jaw thrust mechanism (A) to perform a jaw thrust maneuver by causing a simultaneous movement of the mandibles on both sides of the head of the subject when in the supine position in order to obtain and maintain an optimal jaw thrust (see pg 2 ln 60-70);
and the jaw thrust mechanism (A) is attached to the neck support (6; see figure 2 that the features of A are all attached to 6 either directly or indirectly).

    PNG
    media_image1.png
    508
    777
    media_image1.png
    Greyscale

	Garland does not disclose b) a head tilt mechanism comprising a handle configured to activate the head tilt mechanism to perform a head tilt maneuver by modifying a head angle of the subject when in the supine position in order to achieve a head tilt position and maintain the head at an optimal angle.
	However, Froelich teaches an analogous head positioning device (10; see [0019]; see figure 1) comprising a head tilt mechanism (12; see [0019]; see figure 1; see figures 4 and 5 that 12 is intended to alter a user’s head tilt) comprising a handle (26; see [0023]; see figure 1; 26 is considered to be a handle in so much as it is capable of being modified by a user’s hand) configured to activate the head tilt mechanism (12) to perform a head tilt maneuver by modifying a head angle of the subject when in the supine position in order to achieve a head tilt position and maintain the head at an optimal angle (see figures 4 and 5 that 12 modifies a user’s head tilt position for maintaining a user’s head at an optimal angle; see [0008]) for the purpose of facilitating positioning the patient’s head into a desired position (see [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Garland by including the head tilt mechanism as taught by Froelich in addition to the jaw thrust mechanism as disclosed by Garland in order to have provided an improved head positioning device that would add the benefit of facilitating positioning the patient’s head into a desired position (see [0020]) and to add the benefit of including a second positioning apparatus that would increase positioning and retaining capabilities of the device.
Garland does not explicitly disclose the neck support is a semi rigid neck support.
However, Froelich further teaches the use of semi-rigid materials (see [0030] in reference to rigid polymeric materials being contemplated for use in head restraint 20; rigid polymeric materials having some capability of bending or flexing is construed to be semi-rigid) in an analogous patient contacting portion of the head positioning device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the neck support as disclosed by Garland from a semi-rigid material as obviated by the teaching of Froelich since it has been held that material selection is a matter of design choice (see MPEP 2144.07).
Garland as modified by Froelich still does not disclose i) the head tilt mechanism is firmly affixed to the neck support; thereby allowing the device to remain attached to the subject until it is no longer needed to maintain an open airway. 
With respect to the limitations i) the head tilt mechanism is firmly affixed to the neck support; thereby allowing the device to remain attached to the subject until it is no longer needed to maintain an open airway, the reference of Garland discloses thereby allowing the device to remain attached to the subject until it is no longer needed to maintain an open airway (see pg 2 ln 70-82) and similarly Froelich teaches maintaining head position while the user is intubated (until it is no longer needed) (see [0005]). Thus it would have been obvious to one of ordinary skill in the art to have attached the head tilt mechanism of Froelich such that it was firmly affixed to the neck support of Garland due to the fact that Applicant’s specification has not provided criticality to the specific attachment of the head tilt mechanism to the neck support and as such, the attachment is considered to be an obvious design choice to one of ordinary skill in the art. Further since it has been held that a mere rearrangement of parts does not constitute patentable material and is an obvious matter of design choice (see MPEP 2144.04 (VI)(C)). 
Garland as modified by Froelich further discloses ii) the head tilt mechanism (12 of Froelich) and the jaw thrust mechanism (A of Garland) are configured to obtain an optimal opening of the airway (see Garland pg 2 ln 70-82 and Froelich [0020]) through a delicate balance between the head tilt maneuver and the jaw thrust maneuver, which is achieved by activating the handle (26 of Froelich) of the head tilt mechanism (12 of Froelich) and activating the handle (31 of Garland) of the jaw thrust mechanism (A of Garland; as now combined both mechanisms are capable of being adjusted independently of one another and thus a delicate balance of manipulation of the head tilt maneuver and jaw thrust maneuver is achieved to position the user’s head as desired). 
Garland as now modified by Froelich still does not disclose adjustment of the handle of the head tilt mechanism and the handle of the jaw thrust mechanism is in response to measurements of the subject's condition by sensors configured to evaluate the state of respiration of the subject.
However, Matalon teaches an analogous a system (10; see [0050]; see figure 1) comprising an analogous head tilt device (12; see [0050]; see figure 1) and a mechanism (15; see [0056]) for modifying a position or angle of the head tilt device (12; see [0056]);
wherein the device (12) comprises a sensor (22; see [0059] and [0060] in reference to a flow sensor which senses respiration rate); for actuating the position or angle of the mechanism (15) in response to measurements of the subject's condition by sensors configured to evaluate the state of respiration of the subject (see [0065] in reference to 15 causing the automatic tilting of 12 until the desired respiration levels are achieved in response respiration decrease) for the purpose of sensing the oxygen flow rate of the patient, and altering the position of the head tilt device automatically in response to decreases in oxygen to maintain optimal oxygen flow rates (see [0065]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Garland as now modified by Froelich by including the sensor to measure the state of respiration of the subject and actuate the head tilt mechanism as taught by Matalon in order to have provided an improved device that would add the benefit of allowing the device to sense the oxygen flow rate of the patient, and generate a response (in the instant case actuating the jaw thrust and head tilt mechanisms) to maintain optimal oxygen flow rates (see [0065]) thus increasing the level of safety for the patient located within the device.
In regards to claim 2, Garland as now modified by Froelich and Matalon discloses the invention as discussed above.
Garland as now modified by Froelich further discloses wherein modifying the head angle of the subject and causing a forward movement of the mandibles of the subject are performed in one of the following ways: separately or simultaneously (See Garland pg 2 ln 70-82 and Froelich [0020] in references to manipulation of the two mechanisms, thus as now combined manipulation can be done either simultaneously or separately depending on what is required to maintain the patient’s airway).
In regards to claim 13, Garland as now modified by Froelich and Matalon discloses the invention as discussed above.
Garland as now modified by Froelich further discloses wherein the handle (26 of Froelich) of the head tilt mechanism (12 of Froelich) and the handle (31 of Garland) of the jaw thrust mechanism (A) are rotated in one of the following ways: manually or by a motor (See Garland pg 2 ln 70-82 and Froelich [0067-0068]). 
In regards to claim 14, Garland as now modified by Froelich and Matalon discloses the invention as discussed above. 
Garland as now modified by Froelich and Matalon further discloses the device configured to react to a state of respiratory emergency (configured to react via the sensor as taught by Matalon) by automatically opening an airway (see Matalon [0065] in reference to 15 causing the automatic tilting of 12 until the desired respiration levels are achieved in response respiration decrease) through activation of the head tilt mechanism (12 of Froelich) and the jaw thrust mechanism (A of Garland) in response to measurements of the subjects condition by sensors configured to evaluate the state of respiration of the subject (see Matalon [0065] in reference to the actuation of the head tilt mechanism in response to decreased respiration levels until desired respiration levels are achieved, thus as now combined in response to decreases respiration levels, both the head tilt and jaw thrust mechanisms of Garland and Froelich respectively would be activated until desired respiration levels are achieved).
Claims 7-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garland (GB 1,290,523 A) in view of Froelich (US 2005/0160532 A1) and Matalon et al. (US 20120097158) (hereinafter Matalon)as applied to claims 1-2, and 13-14 above, and further in view of Wagner (US 2,452,816).
In regards to claim 7, Garland as now modified by Froelich and Matalon discloses the invention as discussed above.
Garland further discloses wherein the jaw thrust mechanism (A) comprises:
	a) two drive mechanisms (12 and 13; see ln 86-96; see figure 2) the lower ends of which are affixed to the neck support (6; see figure 2 that the lower ends of 12 and 13 are affixed to 6) on either side of a head of a subject (see figure 2 that 12 and 13 are intended to be on either side of the patient’s head);
	b) a shaft (22; see pg 2 ln 25-44; see figure 2) that connects both of the drive mechanisms (12 and 13; see figure 1 that 22 connects to 17 and 18 of 12 and 13, thus 22 connects 12 and 13) 
	c) a handle (see 112b interpretation above; 31) that is affixed to one end of the shaft (22; see pg 2 ln 24-44 in reference to manipulation of 31 manipulating 22; see figure 1 and 3 that 31 is affixed to the shaft indirectly via 30, 26 and 24);
	d) gears (20 and 21; see pg2 ln 10-23; see figure 1) that link the drive mechanisms (12 and 13) to the shaft (22; see figure 1)
	e) two elongated members (17 and 18; see pg 2 ln 10-23; see figure 1), one projecting upwards from each drive mechanism (12 and 13; see figure 1), the elongated members (17 and 18) configured to be raised or lowered in relation to the neck support (6; see pg 2 ln 60-70); 
	f) two mandible engaging elements (36; see pg 2 ln 60-65; see figure 1) each configured to match the shape of the mandible on a different one of the sides of the head of the subject (see pg 2 ln 60-70; see figure 1 that 36 is intended to engage a user’s jaw on both sides of the patient’s head); and
	g) a locking mechanism (19; see pg 2 ln 10-23; see figures 1 and 3; 19 locks 17 and 18 within 12 and 13 respectively and prevents 17 and 18 from disengaging from their gearing, and thus 19 is construed to be a locking mechanism); configured to lock the jaw thrust mechanism (A) to maintain optimal jaw thrust (see pg 2 ln 60-70; as stated above 19 locks 17 and 18 within 12 and 13 respectively and prevents 17 and 18 from disengaging from their gearing and thus locks A to maintain a clear airway (optimal jaw thrust)); 
wherein:
	ii) the handle (31) is configured such that rotating it clockwise or counterclockwise raises or lowers both of the elongated members (17 and 18; see pg 2 ln 60-70), thereby pushing the mandible engaging elements (36) upwards or lowering them to move the mandible forwards or backwards (see pg 2 ln 60-70).
Garland as now modified by Froelich and Matalon does not disclose each of the two mandible engaging elements is pivotally attached to the upper end of a different one of the two elongated members. 
However, Wagner teaches an analogous device for opening an airway in a patient (jaw supporting device (See [Col 2 ln 53-55]; see figure 1) comprising analogous mandible engaging elements (34; see [Col 5 ln 15-25]; see figure 4) and an analogous two elongated members (28; see [Col 4 ln 67-75]; see figure 4); wherein each of the two mandible engaging elements (34) is pivotally attached to the upper end of a different one of the two elongated members (28; see [Col 5 ln 1-14] in reference to 31 (of 34) being adapted for selective angular disposition; see also figure 4 the movement as indicated by the dashed lines is seen to be pivoting of 34 with respect to 28) for the purpose of allowing the mandible engaging elements to be adapted for selective angular disposition (see [Col 5 ln 1-14]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandible engaging elements as disclosed by Garland as now modified by Froelich and Matalon by inclusion of the pivoting elements as taught by Wagner in order to have provided an improved mandible engaging element that would add the benefit of allowing the mandible engaging elements to be adapted for selective angular disposition (see [Col 5 ln 1-14]) thus allowing the mandible engaging element to pivot with respect to the user’s mandible and allowing it to better conform to and engage the user’s mandible.
In regards to claim 8, Garland as now modified by Froelich, Matalon and Wagner discloses the invention as discussed above.
Garland further discloses wherein the elongated members (17 and 18 of Garland) are one of: screws or racks from rack and pinion gear assemblies (see [pg 2 ln 10-24] of Garland in reference to 17 and 18 being racks, to engage gears/pinions 20 and 21; see figure 1).
In regards to claim 9, Garland as now modified by Froelich, Matalon and Wagner discloses the invention as discussed above.
Garland further discloses wherein the distance between the two drive mechanisms (12, 13) can be adjusted according to the dimensions of the head of the subject (adjusted via adjustment of 15; see [pg 1 ln 85-pg 2 ln 9]).
In regards to claim 10, Garland as now modified by Froelich, Matalon and Wagner discloses the invention as discussed above.
Garland further discloses wherein the jaw thrust mechanism (A) comprises a locking mechanism (19; see [pg 2 ln 1-10]; see figure 1; 19 “locks” 17 and 18 within 12 and 13, preventing 17 and 18 from becoming disengaged from 12 and 13, and thus is construed to be a locking mechanism).
In regards to claim 11, Garland as now modified by Froelich, and Matalon discloses the invention as discussed above.
Garland as now modified by Froelich and Matalon does not disclose wherein the device is configured to be attached to both a head of a subject and to a bed, stretcher, or other flat surface. 
However, Wagner teaches an analogous device for opening an airway in a patient (jaw supporting device See [Col 2 ln 53-55]; see figure 1) wherein the device (jaw supporting device) is configured to be attached to both a head of a subject and to a bed, stretcher, or other flat surface (see figure 1 and [Col 3 ln 15-41]) for the purpose of holding the device in a desired relation and on tables of varying sizes (see [Col 4 ln 1-12]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Garland as now modified by Froelich and Matalon by including the attachments for attaching the device to a table or flat surface as taught by Wagner in order to have provided an improved device that would add the benefit of holding the device in a desired relation and on tables of varying sizes (see [Col 4 ln 1-12]).
In regards to claim 12, Garland as now modified by Froelich, Matalon, and Wagner discloses the invention as discussed above. 
Wagner further teaches wherein the neck support (10; see [Col 3 ln 15-41]; see figure 1; 10 is construed to be a neck support because as seen in figure 1, 10 facilitates support of the user’s head, and therefore the neck, so 10 is considered to be a neck support) comprises connectors (19; see [Col 5 ln 49-75]; see figure 1) to attach the device (jaw supporting device) to anchorage points on the bed, stretcher, or other flat surface (see figure 1 and [Col 3 ln 15-41]) for the purpose of holding the device in a desired relation and on tables of varying sizes (see [Col 4 ln 1-12]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Garland as now modified by Froelich, Matalon, and Wagner by including the connectors attached to the neck support for attaching to a table or flat surface as taught by Wagner in order to have provided an improved device that would add the benefit of holding the device in a desired relation and on tables of varying sizes (see [Col 4 ln 1-12]).
Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter not disclosed either singly or in combination is that of claim 3, specifically: wherein the head tilt mechanism comprises: Serial number: 16/313,201 Page 3 
b) a pulley to which a first end of the primary strap is firmly affixed; 
c) the handle is a rotatable handle mechanically linked to the pulley; and 
d) a locking mechanism; wherein:  
b') a second end of the primary strap is firmly affixed to the neck support on the side of the head of the subject opposite to the side at which the head tilt mechanism is affixed to the neck support; 
c') the handle is configured such that rotating it in one of a clockwise or counterclockwise direction exerts a force via a mechanical connection on the pulley wrapping the end of the primary strap around the pulley effectively applying a force via the primary strap that pulls the head downwards and rotating the handle in the opposite direction unwraps the primary strap from around the pulley effectively reducing the force that the primary strap exerts on the head allowing the head to move upwards. 
The closest art of record is that of Froelich which discloses wherein the head tilt mechanism (12) comprises
a) a flexible primary strap (20; see [0019]; see figure 1; see [0030] in reference to 20 being flexible) configured to be worn on a head of a subject (see figure 1), wherein the primary strap (20) passes over the forehead or over the nose bridge of the subject (See figure 1); and 
a') the head tilt mechanism (12) is located on one side of the head of the subject (see figure 1 that 12 is located on a rear side of the patient’s head.) 
However, Froelich does not disclose the remaining claim limitations of claim 3 as indicated above. Further no art could be found in the Examiner’s field of search that obviated the remaining features of claim 3 to include a pulley system and the specific attachments of the primary strap to the neck support. Thus Froelich fails to disclose the limitations of claim 3. Similarly Garland as modified by Froelich fails to disclose the limitations of claim 3. 
Claims 4-6 contain allowable subject matter insofar as they depend from claim 3 and thus contain the same allowable limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754